320 F.2d 914
MAJOR OIL DEVELOPMENT COMPANY and Charles A. Meekerv.UNITED STATES of America and Securities and Exchange Commission.
No. 7238.
United States Court of Appeals Tenth Circuit.
February 27, 1963.

On petition for review of an order of the Securities and Exchange Commission.
Charles A. Meeker, Albuquerque, N. M., pro se.
Walter P. North, George P. Michaely, Jr., and Paul J. Kemp, Securities and Exchange Commission, Washington, D. C., for respondent.
Before BRATTON, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Petition for review dismissed February 27, 1963, on motion of respondent.